                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA



ROOSEVELT COLLINS                                        CIVIL ACTION


VERSUS                                                   NO: 19-1415


DOUBLE J MARINE, LLC ET AL.                              SECTION: “H”(5)


                                           ORDER

      Before the Court is Defendants’ Motion to Dismiss (Doc. 7). For the
following reasons, the Motion is GRANTED.


                                     BACKGROUND
      Plaintiff, Roosevelt Collins, filed this suit against Defendants asserting
claims that stem from a collision that occurred on February 16, 2016. On this
date, Defendants’ vessel, the M/V MISS SYLVIA, collided with a ship named
the M/V ATLANTIC GRACE. Plaintiff alleges that he was working onboard
the M/V ATLANTIC GRACE and sustained injuries in the collision.
      On July 21, 2016, Defendants filed a Complaint for Exoneration from or
Limitation of Liability (the “Limitation Action”). 1 The Limitation Action sought
exoneration from liability related to the collision. Alternatively, Defendants
sought to limit any liability they may incur to the value of the M/V MISS
SYLVIA. In an order dated July 27, 2016, this Court instructed the Clerk of
Court to issue a notice requiring all persons having a claim related to the


      1   Civil Action No. 2:16-cv-13095, Rec. Doc. 1.
subject matter of the Limitation Action to file a written claim with the Clerk
of Court on or before September 23, 2016 or be defaulted. The order further
required that the notice be published once a week for four successive weeks in
a newspaper of general circulation published in Louisiana. Consistent with the
order, Defendants thereafter published the notice in the Times-Picayune.
      On May 23, 2017, Defendants moved for an order of default. Notably,
Defendants waited several months after the September 23 deadline before
doing so, allowing additional time for any late-filed claims. This Court then
issued an order defaulting all persons claiming any injuries due to the collision
who did not file timely claims.
      On September 27, 2018, after more than two years of litigation, all claims
asserted against Defendants were settled. On November 26, 2018, this Court
issued a final order dismissing the Limitation Action. On February 14, 2019,
Plaintiff filed the instant suit. In their Motion to Dismiss, Defendants seek
dismissal of Plaintiff’s complaint.


                                 LAW AND ANALYSIS
      Supplemental Admiralty Rule F gives a district court discretion to allow
a party to file a claim in a limitation proceeding after the claims bar date has
passed. The Fifth Circuit has held that “so long as the limitation proceeding is
pending and undetermined, and the rights of the parties are not adversely
affected, the court will freely grant permission to file late claims . . . upon a
showing of the reasons therefor.” 2 Relief from a late claim is not, however, a
matter of right, and “[i]t depends upon an equitable showing.” 3




      2   Texas Gulf Sulphur Co. v. Blue Stack Towing Co., 313 F.2d 359, 362 (5th Cir. 1963).
      3   Id. at 363.
      Defendants argue that the Limitation Action is no longer pending and
undetermined and that allowing Plaintiff to bring claims at this point will
adversely affect Defendants in several ways. First, it would force Defendants
to litigate issues that they had chosen to resolve through settlement. Second,
it would expose Defendants to unforeseen liability that was not considered in
reaching the settlement. Third, it would prevent Defendants from seeking
contribution from third parties because of the terms of the settlement.
      In response, Plaintiff argues that he has good cause for the delay because
he was never notified of the pending limitation action. Plaintiff contends that
he obtained counsel immediately after the collision, notified his employer, and
filed a workers’ compensation claim. Plaintiff further argues that the discovery
obtained by Defendants in the Limitation Action should have placed them on
notice that Plaintiff was a potential claimant.
      Defendants cite to an Eastern District of Louisiana case, In re Global
Industries Offshore, that is on point. 4 The plaintiff therein sought to bring a
claim for injuries sustained in an accident after the limitation proceeding had
been settled and closed. 5 He alleged that he should have been given actual
notice of the limitation proceeding because his identity as a passenger on the
vessel was readily ascertainable. 6 Judge Barbier held that the limitation
petitioner had no notice that the plaintiff was injured in the collision and that
it complied with Rule F(4) by giving actual notice to those who had asserted a
claim and by publishing notice in the local newspaper. 7 Judge Barbier held
that in “the absence of anything to suggest bad faith” on the part of the
limitation petitioner, the request to file a late claim was denied. 8

      4 2000 WL 1610384 (E.D. La. Oct. 26, 2000).
      5 Id. at *1.
      6 Id. at *2.
      7 Id. at *3.
      8 Id.
      Indeed, Rule F(4) requires only that notice shall be given “to all persons
asserting claims with respect to which the complaint seeks limitation” and
“published in such newspaper or newspapers as the court may direct once a
week for four successive weeks prior to the date fixed for the filing of claims.”
Defendants here complied with this requirement. Nothing in the record
suggests that they were aware of Plaintiff’s injuries or claims. Nor is there
anything in the record suggesting that Defendants acted with bad faith.
Further, Defendants have shown that the action is no longer pending and
undetermined and that they would suffer prejudice by allowing Plaintiff’s
claims.


                                CONCLUSION
      Accordingly, for the foregoing reasons, Defendants’ Motion to Dismiss
(Doc. 7) is GRANTED. Plaintiff’s case is DISMISSED WITH PREJUDICE.


            New Orleans, Louisiana, on this 15th day of July, 2019.



                                     ______________________________________
                                     JANE TRICHE MILAZZO
                                     UNITED STATES DISTRICT JUDGE
